Blair, J.
This was a suit to recover the penalty allowed by statute for turning off the road of plaintiff, and driving around the toll gate to defraud the plaintiff of her tolls. The cause was originally commenced before a Justice of the Peace, and brought to this Court by appeal. At Special Term a trial by jury was had, resulting in a verdict for the plaintiff, in the sum of three dollars.
A motion for new trial was overruled, and the defendant appealed to General Term. The only error assigned is the overruling of the motion for a -new trial. The new trial was asked on two grounds :
jFirst, That the verdict of the jury was contrary to the law.
Second,, That it was contrary to the evidence.
We think there was evidence tending to show that the defendant turned off the road of the plaintiff before coming *164to the toll gate, and drove around the gate for the purpose of defrauding the plaintiff of her toll. If such was the case, the verdict is supported by the law, and the jury having so found, we can not disturb the verdict.
In addition to this, an appeal can not be taken from a Special to a General Term of this Court, except in cases where an appeal will lie from the Circuit Court to the Supreme Court. Acts 1871, p. 53, Sec. 25. The provisions of Sec. 550, p. 269, 2 G. & H., will not permit an appeal from the Circuit Court to the Supreme Court in this case, the judgment, exclusive of costs, being less than ten dollars. Hence the appeal will not lie.
The appeal is therefore dismissed at appellant’s cost.